DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Shenker on 2/10/21.

IN THE CLAIMS:
1. (Currently Amended) An aircraft propulsor comprising:
a core engine; 
an inner panel; 
an outer nacelle comprising a thrust reverser opening and a moveable outer panel; 
a bypass flow path disposed between the inner panel and the outer nacelle; and 
a blocker door configured to move between a retracted position and a deployed position, wherein the blocker door is configured to direct at least a portion of airflow within the bypass flow path through the thrust reverser opening when in the deployed position, and wherein the blocker door comprises: 
,[[;]] and a pressure relief door coupled to the main door and configured to move from a closed position to an open position in response to bypass flow path pressure greater than a threshold pressure.

8.	(Currently Amended) The aircraft propulsor of claim 1, wherein the pressure relief door is one of a plurality of pressure relief doors, and the blocker door comprises [[a]] the plurality of pressure relief doors.

10.	(Currently Amended) The aircraft propulsor of claim 9, wherein each of the plurality of pressure relief doors are configured to move from the closed position to the open position in response to bypass flow path pressure greater than [[a]]the threshold pressure

11. (Currently Amended) The aircraft propulsor of claim 8, wherein the plurality of pressure relief doors are configured to move independently of each other, and wherein the threshold pressure is one of a plurality of threshold pressures each associated with a respective pressure relief door of the plurality of pressure relief doors, and each pressure relief door is configured to move from the closed position to the open position when the bypass flow path pressure exceeds the associated threshold pressure.

15.	(Currently Amended) A blocker door for an aircraft propulsor, the blocker door comprising:
,[[;]] and a pressure relief door, coupled to the main door, and configured to move from a closed position to an open position, wherein:
	the blocker door is configured to be coupled to a nacelle of the aircraft propulsor and configured to move between a retracted position and a deployed position;
	the blocker door is configured to direct at least a portion of airflow within a bypass flow path of the aircraft propulsor through a thrust reverser opening of the aircraft propulsor when in the deployed position; and 
	the pressure relief door is configured to move from the closed position to the open position in response to bypass flow path pressure greater than a threshold pressure.

18.	(Currently Amended) The blocker door of claim 15, wherein the pressure relief door is one of a plurality of pressure relief doors, and the blocker door comprises [[a]]the plurality of pressure relief doors.

19.	(Currently Amended) The blocker door of claim 18, wherein the plurality of pressure relief doors are coupled to each other and configured to move concurrently with each other, and wherein each of the plurality of pressure relief doors are configured to move from the closed position to the open position in response to bypass flow path pressure greater than [[a]] the threshold pressure

, and wherein the threshold pressure is one of a plurality of threshold pressures each associated with a respective pressure relief door of the plurality of pressure relief doors, and each pressure relief door is configured to move from the closed position to the open position when the bypass flow path pressure exceeds the associated threshold pressure.
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 5/20/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1-4 is withdrawn.  Claims 5, 8-11 and 18-20, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the blocker door comprises a main door and a pressure relief door coupled to the main door and configured to move from a closed position to an open position in response to bypass flow path pressure greater than a threshold pressure. Applicant’s arguments filed 12/7/20 regarding Guillaume are persuasive. US 2017/0022934 teaches a ventilation valve 45 configured to open in response to bypass flowpath pressure above a threshold, but fails to teach the blocker door comprising the valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741